           Case 20-10006        Doc 14     Filed 03/09/20     Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                 Sitting in Greenbelt

In Re:

ARCHIBALD N. STEWART                                   Case No. 20-10006
         Debtor(s)                                     Chapter 13



MIDFIRST BANK
     Movant(s)

vs

ARCHIBALD N. STEWART
    Respondent(s)



             OBJECTION TO CONFIRMATION OF THE CHAPTER 13 PLAN
                           BY SECURED CREDITOR

         COMES NOW, MIDFIRST BANK, (hereinafter "Objector"), by and through its attorneys,

AXELSON, WILLIAMOWSKY, BENDER & FISHMAN, P.C., and Jeremy K. Fishman, Esquire,

and objects to the confirmation of the Chapter 13 plan of the Debtor for the following reason

1.       The Objector is the holder of a note secured by a first Deed of Trust dated March 26, 2004,

         and recorded among the Land Records of Montgomery County at Liber 29787, Page 449,

         encumbering the Debtor’s principal residence located at 18523 Tarragon Way, Germantown,

         MD 20784. A copy of the Deed of Trust, Note, and Assignment(s) confirming said debt

         are attached hereto as Exhibit 1, Exhibit 2 and Exhibit 3.

2.       The Objector’s claim includes total pre-petition arrears of $37,752.81.

3.       The Debtor’s Plan should not be confirmed because it fails to provide for any ascertainable

         methodology under which the Objector’s claim shall be fully paid.
          Case 20-10006       Doc 14     Filed 03/09/20     Page 2 of 3



4.     The Debtor’s Plan incorrectly states that the arrearage owed to Midland Mortgage are

       $35,000.00. Midland Mortgage is a division of MidFirst Bank and is the loan servicer for

       the noteholder MidFirst Bank.

5.     The Debtor’s Plan should not be confirmed because the proposed Plan does not adequately

       provide for the full amount of the creditor’s claim. The Debtor’s Plan does not include a

       proposal that would fully re-pay the thirty-eight pre-petition mortgage payments, late fees,

       and associated prior fees and costs.

6.     The Debtor’s Plan should also not be confirmed because it fails to adhere to Section

       1325(a)(5) requirement that a Chapter 13 plan be proposed in good faith.

       For the foregoing reasons, the Objector, MidFirst Bank respectfully requests the Bankruptcy

Court deny confirmation of the Debtor’s Plan, and for such other and further relief as to the Court

may seem appropriate.

                                              Respectfully submitted,

                                              AXELSON, WILLIAMOWSKY,
                                              BENDER & FISHMAN, P.C.


                                              By:    _/S/ Jeremy K. Fishman
                                                     Jeremy K. Fishman
                                                     1401 Rockville Pike
                                                     Suite 650
                                                     Rockville, Maryland 20852
                                                     (301) 738-7684
                                                     Counsel for Objector
          Case 20-10006       Doc 14     Filed 03/09/20     Page 3 of 3



                                CERTIFICATE OF SERVICE

         I hereby certify that on this 9th day of March, 2020, a copy of the foregoing was sent via
first class mail, postage prepaid, to:

Archibald N Stewart
18523 Tarragon Way
Germantown, MD 20874


James R. Logan
James R. Logan P.A.
2419 Maryland Avenue
Baltimore, MD 21218


Timothy P. Branigan
9891 Broken Land Parkway
Suite 301
Columbia, MD 21046




                                                      /S/ Jeremy K. Fishman
                                                     Jeremy K. Fishman
